Citation Nr: 1220714	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a chest injury.

2.  Whether new and material evidence to reopen a claim for service connection for low back disability, previously characterized as chronic low back pain with right lower extremity radiation, has been received.

3.  Entitlement to service connection for low back disability, previously characterized as chronic low back pain with right lower extremity radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

The RO declined to reopen a claim for service connection for a back or muscle condition in November 2004.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO again declined to reopen the Veteran's claim for service connection for a back or muscle condition (recharacterized as chronic low back pain with right lower extremity radiation), and also denied service connection for costosternal pain.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In February 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In September 2011, the Board again remanded the claims on appeal to the RO, via the AMC.  After taking further action, the AMC continued to deny the claims (as reflected in a March 2012 SSOC) and returned these matters to the Board for further appellate consideration.

The Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for a low back disability has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen the claim for service for a low back disability-the Board has characterized the appeal as encompassing the three matters set forth on the title page.

The Board's decision to reopen the Veteran's claim for service connection for a low back disability is set forth below.  The claim for service connection for a low back disability, on the merits, along with the claim for service connection for residuals of a chest injury, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a November 2004 rating decision, the RO declined to reopen a claim for service connection for a back or muscle condition; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the November 2004 denial of the claim for service connection for a low back disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision in which the RO denied service connection for a back or muscle condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the November 2004 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a low back disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for a low back disability was previously denied by the RO in a November 2004 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, which were completely negative for any indication of complaints, treatment, or diagnoses pertaining to the lumbar spine.  The evidence also included statements from the Veteran to the effect that he had been injured in service in a forklift accident; post-service medical records reflecting that he was treated for low back and muscle pain in 1993 and was found to have degenerative joint disease of the lumbar spine and myopathy of unknown etiology; and medical records showing that he was later found to have degenerative disc disease of the lumbar spine.  

The RO declined to reopen the claim for service connection for a back or muscle condition, in essence, because the claim had previously been denied for lack of evidence tending to support a finding that the Veteran's condition was related to service, and because none of the evidence since received tended to establish such a relationship.  Although the Veteran was notified of the denial and his appellate rights, he did not initial an appeal.  As such, the RO's November 2004 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in January 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for a low back disability is the RO's November 2004 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 2004 includes January 2012 treatment records from the VA Medical Center (VAMC) in Long Beach, California.  Although not a model of clarity, the records appear to suggest that the Veteran's "chronic spinal issues" and associated neuropathic pain might be attributable to in-service injury.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a low back disability.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the November 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current low back disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a low back disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

As discussed above, the Board is reopening the Veteran's claim for service connection for a low back disability; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the reopened claim for service connection for a low back disability, as well as the claim for service connection for residuals of a chest injury, is warranted.

Although not reflected in his service records, the Veteran asserts that he injured his low back and chest in a forklift accident during service.  As noted above, current evidence appears to suggest that the Veteran's low back problems might be attributable to in-service injury.  The expanded record also contains treatment records from the VAMC in Loma Linda, California, dated in June 2007 and June 2008, which appear to suggest that the Veteran's current complaints of costosternal pain could be attributable to the same incident.

Given the Veteran's allegations of in-service injury, the evidence of current disabling symptoms, and the absence of a clear and express medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for a low back disability, and may also result in a denial of his claim for service connection for residuals of a chest injury (as the latter claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

Records of the Veteran's treatment at the VAMC in Loma Linda, California, were last were last uploaded to the Veteran's electronic (Virtual VA) file on March 10, 2012, and are dated through February 14, 2012; in April 2012, the Veteran's representative indicated that more recent records from this facility exist.  The expanded record also indicates that the Veteran received relevant treatment at the VAMC in Bronx, New York, in the early years after his service discharge; between approximately 1971 and 1981.  Further, although listed by the AMC in the "evidence" portion of its March 2012 SSOC, neither the Veteran's paper claims file, nor his Virtual VA file contain records of treatment from the VAMC in West Los Angeles, California for the entire period August 1996 to October 2011.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The evidence reflects that the Veteran has applied for disability benefits by the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record may be incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The Board also finds that it could be useful to obtain a complete copy of the Veteran's service personnel records, in light of his allegations of involvement in an in-service accident.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, if any, as well as copies of all medical records underlying that determination, and a complete copy of his service personnel records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

The Board notes that the Veteran executed new releases for relevant records of treatment from New York Columbia Presbyterian Hospital and Lenox Hill Hospital in July 2011.  Although he signed the releases in July 2011, his representative submitted them to the RO, rather than the AMC or Board, and their association with the claims file was delayed.  However, because the releases were valid for 180 days from the date of signing, there was no need to obtain further releases from the Veteran, as requested in the Board's September 2011 remand.  Nevertheless, the AMC requested further releases in a letter to the Veteran dated in October 2011.

Later that month, the Veteran wrote that he had personally traveled to New York in an attempt to obtain relevant records of treatment from New York Columbia Presbyterian Hospital and Lenox Hill Hospital, but was unsuccessful.  In that letter, and in a subsequent communication dated in May 2012, the Veteran appears to be requesting further VA assistance in obtaining the missing records from those facilities.  Accordingly, and because the releases executed by the Veteran in July 2011 have now expired, the RO should specifically request that the Veteran provide new authorization for it to obtain any outstanding private medical records, including any relevant records from New York Columbia Presbyterian Hospital and Lenox Hill Hospital.  In the interests of efficiency, the Veteran and his representative should be asked to direct their correspondence to the AMC, who will have possession of the claims file during remand development, and not to the RO.

Thereafter, the agency of original jurisdiction (AOJ) should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Loma Linda, West Los Angeles, and Bronx VAMCs any outstanding, pertinent records of evaluation and/or treatment for the Veteran's lumbar spine and chest disabilities, to particularly include any relevant records from the Loma Linda VAMC dated after February 14, 2012; any additional relevant records from the West Los Angeles VAMC dated from August 1996 to October 2011; and any relevant records from the Bronx VAMC dated from approximately 1971 to 1981.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request from all appropriate source(s) a complete copy of the Veteran's service personnel records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should request from SSA a copy of its determination(s) on the Veteran's claim for disability benefits, if any, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide new authorization for it to obtain any outstanding private medical records, including any relevant records from New York Columbia Presbyterian Hospital and Lenox Hill Hospital, inasmuch as the prior releases have now expired.  The Veteran and his representative should be asked to direct their correspondence to the AMC, who will have possession of the claims file during remand development, and not to the RO.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the low back and chest.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


